Citation Nr: 1619102	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the right tibia since September 18, 2008.

2.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the left tibia since September 18, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2003 to September 2003.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for residuals of a stress fracture of the right tibia and a rating in excess of 10 percent for residuals of a stress fracture of the left tibia.  Following a December 2011 remand, in February 2014 the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that denied a rating in excess of 10 percent for residuals of a stress fracture of the right tibia since September 18, 2008 and a rating in excess of 10 percent for residuals of a stress fracture of the left tibia since September 18, 2008.  The Veteran appealed that decision to the Court.  In November 2014, the Court issued an Order that vacated the February 2014 Board decision with regard to those issues, and remanded the matters on appeal for readjudication consistent with the instructions outlined in a November 2014 Joint Motion for Remand (Joint Motion) by the parties.  In April 2015, the case was remanded [by a different VLJ] for additional development.  The case is now assigned to the undersigned.

[In December 2011, the Board issued a decision [by the VLJ who issued the February 2014 decision] that denied a rating in excess of 10 percent for residuals of a stress fracture of the right tibia prior to [and presumably including] September 17, 2008 and a rating in excess of 10 percent for residuals of a stress fracture of the left tibia prior to [and presumably including] September 17, 2008; the Veteran did not appeal that decision to the Court.  Consequently, those matters are not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to the Board's April 2015 remand, the AOJ sent the Veteran a letter in August 2015 which asked him to authorize the release of all pertinent treatment records from any private medical providers.  In September 2015, the Veteran submitted a signed release (VA Form 21-4142) authorizing VA to secure treatment records from his private physician (Dr. Patel).  The record reflects that the AOJ contacted Dr. Patel's office on several occasions throughout September 2015; the most recent contact note, dated on September 28, 2015, indicates that records would be sent after the Veteran's upcoming appointment and after all paperwork was completed the week of October 5, 2015.  Thereafter, however, there is no evidence to indicate that such records were received or that the AOJ followed up with Dr. Patel's office regarding such records.  These records may contain critical evidence and therefore must be secured on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all treatment and evaluation the Veteran has received for his claimed disabilities from Dr. Patel (as the Veteran submitted a VA Form 21-4142 for this private physician in September 2015).  [If an updated release form is needed, it should be secured.]  If any records sought are unavailable, the reason must be explained for the record.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received, to include arranging for referral of the matter(s) to the Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), if deemed necessary), and readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

